Exhibit 10(iii)A(72)

EXECUTION COPY

CONFIDENTIALITY AND

RESTRICTIVE COVENANTS AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into this 23rd day of July, 2007,
between Acuity Brands, Inc. (“Acuity”) and Acuity Brands Lighting, Inc. f/k/a
Acuity Lighting Group, Inc. (“ABL”) (Acuity and ABL are collectively referred to
as the “Company”) and John K. Morgan (“Executive”).

Reasons for this Agreement: Executive is currently employed as President and
Chief Executive Officer of ABL and as an Executive Vice President of Acuity
pursuant to an amended and restated employment letter agreement dated August 1,
2005 (“Prior Agreement”) between Executive and the Company. Simultaneously
herewith, Executive is entering into a further amended and restated employment
letter agreement (the “Employment Agreement”), which sets forth the terms and
conditions of Executive’s employment with Acuity and Executive’s election as
President and Chief Executive Officer of Acuity Specialty Products Group, Inc.
(“ASP”). Executive and the Company acknowledge that Acuity is contemplating a
corporate restructuring of Acuity and a subsequent distribution by Acuity of the
stock of ASP (or a successor to ASP’s business and operations) to the
stockholders of Acuity (the “Spinoff”). The parties also recognize that the
restructuring and Spinoff are subject to final approval of the Board of
Directors of Acuity after satisfaction of certain conditions. After the Spinoff,
Executive will serve as Chairman, President and Chief Executive Officer of ASP
and will cease to be employed by Acuity and ABL.

Acknowledgements: The Company and Executive agree that during Executive’s
relationship with the Company, Executive has learned and has had access to
important proprietary information related to ABL’s Business, as defined below.
Executive acknowledges that such proprietary information is not generally
available to the public and includes information about ABL’s customers, systems,
operations, finances, suppliers, and business. Executive further acknowledges
that such proprietary information has been and was developed through ABL’s
expenditure of substantial effort, time and money; and together with
relationships developed by Executive with customers, employees, and suppliers,
could be used to compete unfairly with ABL.

Executive acknowledges that during the period of his employment as President and
Chief Executive Officer of Acuity Brands Lighting, Inc. and Executive Vice
President of Acuity Brands, Inc., he has rendered executive, strategic and
managerial services, including the Executive Services, to and for Acuity and ABL
throughout the United States, which are special, unusual, extraordinary, and of
peculiar value to Acuity and ABL. Executive further acknowledges that the
services he performed on behalf of Acuity and ABL, including the Executive
Services, were at a senior managerial level and were not limited in their
territorial scope to any particular city, state, or region, but instead had
nationwide impact throughout the United States. Executive further acknowledges
and agrees that: (a) Acuity and ABL’s business is, at the very least, national
in scope; and (b) these restrictions are reasonable and necessary to protect the
Confidential Information, business relationships, and goodwill of Acuity and
ABL.



--------------------------------------------------------------------------------

In consideration for the Company’s agreement to provide the benefits described
below, the sufficiency of which is acknowledged, the Company and Executive
agree:

1) Definitions: For this Agreement, the following terms shall have the meaning
specified below:

 

  a) ABL’s Business shall mean the manufacture and/or sale of one or more of the
following classes of product: lighting fixtures, electric linear modular
lighting systems comprised of plug-in relocatable modular wiring components,
emergency lighting fixtures and systems (comprised of exit signs, emergency
light units, back-up power battery packs, and combinations thereof), electric
lighting track units, cast aluminum historically styled lighting poles, flexible
wiring systems and components (namely, flexible branch circuits, attachment
plugs, receptacles, connectors and fittings), lighting control systems intended
to be used for switching, monitoring, and dimming electrical lighting, the
manufacture and sale of all of the above classes of product and includes
Confidential Information regarding the manufacture and sale of all of the above
classes of product.

 

  b) Confidential Information shall mean any information, without regard to
form, relating to ABL’s customers, operations, finances, and business that
derives economic value, actual or potential, from not being generally known to
other Persons, including but not limited to technical or non-technical data,
compilations (including compilations of customer information), programs,
methods, devices, techniques, processes, financial data, pricing methodology,
formulas, patterns, strategies, studies, business development, software systems,
marketing techniques and lists of actual or potential customers (including
identifying information about customers), whether or not in writing.
Confidential Information includes information disclosed to ABL by third parties
that ABL is obligated to maintain as confidential. Confidential Information
subject to this Agreement may include information that is not a trade secret
under applicable law, but information not constituting a trade secret only shall
be treated as Confidential Information under this Agreement for a two-year
period after the Effective Date.

 

  c) Customers shall mean customers of ABL that Executive (i) contacted directly
or indirectly or otherwise serviced on behalf of ABL during the two-year period
preceding the date of this Agreement; or (ii) about whom Executive possessed
Confidential Information during the two-year period preceding the date of this
Agreement, including, without limitation, The Home Depot, Consolidated
Electrical Distributors, Graybar Electric, Rexel Inc., and Sonepar USA.

 

  d) Direct ABL Competitor means the following entities: (1) Cooper Lighting,
Inc.; (2) Genlyte Thomas Group LLC; (3) Juno Lighting, Inc. Schneider;
(4) Hubbell Lighting, Inc.; (5) Philips, (6) General Electric, (7) Osram
Sylvania, (8) Siemens, as well as any of their respective affiliates,
subsidiaries and/or parent companies that are either located or transact
business within the United States of America, but only to the extent each, and
only with respect to the business operation which, engages in the manufacture
and/or sale of one or more classes of products competitive with ABL’s Business.

 

2



--------------------------------------------------------------------------------

  e) Effective Date shall mean the earlier of (i) the date on which the Spinoff
is effective or (ii) November 30, 2007.

 

  f) Executive Services means those principal duties and responsibilities that
Executive performed on behalf of Acuity and ABL during his employment, within
twenty-four (24) months prior to the date of this Agreement, as President and
Chief Executive Officer of ABL and Executive Vice President of Acuity, in which
capacity Executive: (1) served as a member of a group of Executives responsible
for a multi-profit center organization, with responsibility for the
profitability of two or more distinct profit centers; (2) developed, coordinated
and executed efforts directed towards enhancing branding, marketing, and
business development capabilities; (3) worked to develop strategic customers and
key channels of distribution; (4) coordinated with departmental heads concerning
material business issues; (5) analyzed operations to pinpoint opportunities and
areas that may have needed to be reorganized, down-sized, or eliminated;
(6) conferred with other Executives to coordinate and prioritize planning
concerning material business issues; (7) studied short-term and long-range
economic trends and projects, prospects for future growth in overall sales and
market share, opportunities for acquisitions or expansion into new product
areas; (8) served as a member of the Acuity Leadership Team, reviewing,
discussing, evaluating, and participating in decisions concerning material
business and management issues, cost structures, sales and growth opportunities,
crisis management, strategic prospects, personnel issues, litigation matters,
leadership goals, and performance targets; and (9) provided support and analysis
for key leadership analysis requirements.

 

  g) Person shall mean any individual, corporation, partnership, association,
unincorporated organization or other entity.

 

  h) Territory shall mean the territory of the United States. Executive
acknowledges that ABL is licensed to do business and in fact does business in
all fifty states in the United States.

2) Consideration: On or about the date of this Agreement, Acuity and ASP have
entered into the Employment Agreement with Executive. This Agreement shall not
become effective until the Employment Agreement has been fully executed. As
provided in the Employment Agreement, Acuity has made or will make a Restricted
Stock Award to Executive, which will vest annually over 3 years commencing one
year from the grant date, unless earlier vested as provided in Paragraph 4.5 of
the Employment Agreement. As consideration for this Agreement, in the event of
the Spinoff and the effectiveness of this Agreement, a portion of the Restricted
Stock shall become vested on the date of the Spinoff, as provided in the
Employment Agreement. Acuity and ASP have agreed there is separate consideration
for the Employment Agreement between them and Executive. In addition, Acuity is
offering Executive employment as President and Chief Executive Officer of ASP in
return, in part, for Executive’s agreement to execute this Agreement with the
Company.

 

3



--------------------------------------------------------------------------------

3) Confidential Information:

 

  a) Company Trade Secrets: Executive shall hold in strictest confidence and
shall not use, except for the benefit of Company and ASP, any trade secrets of
Company, as that term is defined under applicable law.

 

  b) Company Confidential Information: During employment with ABL and for two
years after the Effective Date, Executive shall hold in strictest confidence and
shall not use, except for the benefit of the Company and ASP, any Confidential
Information of Company.

4) Solicitation of Employees: For two years after the Effective Date of this
Agreement, Executive will not, directly or indirectly, for himself or on behalf
of any other Person, solicit, induce, persuade, or encourage, or attempt to
solicit, induce, persuade, or encourage, any employee of the Company to
terminate such employee’s position with the Company, whether or not such
employee is a full-time or temporary employee of the Company and whether or not
such employment is pursuant to a written agreement, for a determined period or
at will. This provision shall apply to those employees with whom Executive had
material contact or about whom he possessed confidential information during the
two-year period before the Effective Date.

5) Non-Competition: Executive agrees that for two years after the Effective
Date, he will not, directly or indirectly, engage in, provide, or perform any of
the Executive Services on behalf of any Direct ABL Competitor in the Territory.
This provision will not prohibit Executive from working for a Direct ABL
Competitor in a product area that is not competitive with ABL’s Business, as
defined above.

6) Non-Solicitation: For two years after the Effective Date, the Executive will
not, directly or indirectly, solicit Customers for the purpose of providing
goods and services competitive with ABL’s Business. The goods and services
currently being offered by ASP are not considered to be competitive with ABL’s
Business, and this provision therefore does not prohibit Executive from
soliciting Customers for the purpose of providing such goods and services on
behalf of ASP.

7) Non-Solicitation of Agencies: For two years after the Effective Date, the
Executive will not, directly or indirectly, solicit the lighting agencies, or
any principal or employee of such lighting agencies (the “Agencies”) through
which ABL has sold its products and services within the twelve-month period
before the Effective Date for the purpose of providing goods and services
competitive with ABL’s Business. This provision is limited to Agencies with whom
Executive had material contact or about which Executive had Confidential
Information during the twelve-month period preceding the date of this Agreement.

8) Relief: Because any breach of this Agreement by Executive would result in
continuing material and irreparable harm to the Company, and because it would be
difficult or impossible to establish the full monetary value of such damage, the
Company shall be entitled to injunctive

 

4



--------------------------------------------------------------------------------

relief in the event of Executive’s breach of this Agreement. Injunctive relief
is in addition to any other available remedy. In the event that it shall become
necessary for either party to retain the services of an attorney to enforce any
terms under this Agreement, the prevailing party, in addition to all other
rights and remedies hereunder or as provided by law, shall be entitled to
reasonable attorneys’ fees and related court costs and expenses.

9) Agreement Binding: This Agreement shall inure to the benefit of the Company
and its successors and assignees, and shall be binding upon Executive and
Executive’s heirs, administrators, executors, and personal representatives.

10) Nonwaiver: The Company’s failure to insist upon strict performance of any
term or to exercise any right shall not be construed as a waiver or a
relinquishment for the future of such term or right, which shall continue in
full force and effect.

11) Governing Law; Exclusive Jurisdiction and Venue: This Agreement shall be
governed by the laws of the State of Georgia. The Company may seek temporary or
preliminary injunctive relief against Executive in any court with proper
jurisdiction with respect to any and all preliminary injunctive or restraining
procedures pertaining to this Agreement or the breach thereof.

12) Interpretations; Severability: Rights and restrictions in this Agreement may
be exercised and are applicable only to the extent they do not violate any
applicable laws, and are intended to be limited or modified to the extent
necessary so they will not render this Agreement illegal, invalid, or
unenforceable. If any term shall be held illegal, invalid, or unenforceable by a
court of competent jurisdiction, the remaining terms shall remain in full force
and effect. This Agreement does not in any way limit the Company’s rights under
the laws of unfair competition, trade secret, copyright, patent, trademark, or
any other applicable law, which are in addition to rights under this Agreement.
The existence of a claim by Executive, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the Company’s enforcement of this
Agreement.

(REMAINDER OF PAGE IS DELIBERATELY LEFT BLANK)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Acuity and ABL have caused this Agreement to be executed by
their duly authorized officers and Executive has executed this Agreement, as of
the date first written above.

 

    ACUITY BRANDS, INC.     By:  

/s/ Vernon J. Nagel

    Name:  

Vernon J. Nagel

    Title:  

Chairman, President, and Chief

     

Executive Officer

     

 

    ACUITY BRANDS LIGHTING, INC.     By:  

/s/ Vernon J. Nagel

    Name:  

Vernon J. Nagel

    Title:  

Chairman, President, and Chief

     

Executive Officer

     

 

    “Executive”     By:  

/s/ John K. Morgan

    Name:   John K. Morgan     Employee Address:      

 

     

 

 

6